UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1607


JOHN STRITZINGER,

                Plaintiff - Appellant,

          v.

UNITED STATES OFFICE OF THE GENERAL SERVICES ADMINISTRATION;
EXECUTIVE OFFICE OF THE PRESIDENT OF THE UNITED STATES;
VERIZON    BUSINESS   ENTERPRISE    SERVICES,    d/b/a   MCI
Communications Services, Inc.; MR. DAN TANGHERLINI, in his
role as the former head of the GSA; MS. KATHERINE RUEMELLER,
in her role as White House Counsel; DENISE TURNER ROTH;
WARREN NEIL EGGLESTON; SUSAN ZELENIAK; BRIAN KENNEDY; DR.
PETER TIPPETT; NICOLA PALMER; JOSEPH BIDEN; JACOB LEW,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Paige Jones Gossett, Magistrate
Judge. (3:15-cv-02978-TLW)


Submitted:   September 30, 2016            Decided:   October 5, 2016


Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


John Stritzinger, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      John S. Stritzinger seeks to appeal the magistrate judge’s

report recommending that his civil action be dismissed without

prejudice.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral     orders,   28   U.S.C.   § 1292   (2012);   Fed.    R.   Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       The magistrate judge’s report and recommendation

Stritzinger seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. *           Haney v. Addison,

175 F.3d 1217, 1219 (10th Cir. 1999).             Accordingly, we dismiss

the   appeal    for   lack    of   jurisdiction   and   deny     Stritzinger’s

motion    to   appoint   counsel.      We   dispense    with   oral    argument

because the facts and legal contentions are adequately presented




      *Although the district court adopted the magistrate judge’s
report before we considered this appeal, the doctrine of
cumulative finality does not cure the jurisdictional defect.
Equip. Fin. Grp. v. Traverse Comput. Brokers, 973 F.2d 345, 347-
48 (4th Cir. 1992) (holding that doctrine of cumulative finality
only applies where order appealed from could have been certified
under Fed. R. Civ. P. 54(b)); see In re Bryson, 406 F.3d 284,
288 (4th Cir. 2005) (noting that “a premature notice of appeal
from a clearly interlocutory decision” cannot be saved under the
doctrine of cumulative finality (internal quotation marks
omitted)).



                                       3
in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED




                              4